DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "20" and "26" have both been used to designate netting enclosure (page 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: first zone 34 (page 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  The use of Trademark or Tradename is noted in the disclosure.  Each letter of the trademark word should be capitalized or the trademark should include a proper trademark symbol, such as ™ or © following the trademark, and include in parenthesis by a generic description.  Appropriate correction is required for the above objection. i.e. NEOPRENE.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pozo (10,369,400) in view of Dowdell et al (US2011/0152012 A1).
Claim 1, Pozo discloses a garment for sports throwing, the garment comprises a compression sleeve (12; figures 1 and 2, alternatively figure 4) having an inlet into which a user inserts their arm, wherein the compression sleeve extends to a terminal end such that generally constant contact is formed with the user’s arm along an entire length of the compression sleeve in order to adhere the sleeve to the user’s arm (the sleeve 12 is formed of a flexible and stretchable fabric e.g. spandex or elastane (column 3, lines 38-47).  Furthermore the sleeve may also be formed other material, the proximal end of the sleeve includes an elastic band or hem and the distal end of the sleeve is dimensioned to terminate on a wrist of the user with a cinch strap; the sleeve is flexible and fits tightly onto the user’s arm (column 5, lines 34-59 and column 6, lines 1-7)), wherein the compression sleeve extends above the user’s elbow once the sleeve is installed on the user (the compression sleeve worn on the user’s arm is show in figure 1 which extends from the user’s wrist all the way to above the user’s elbow);
a collar (edge 26; figures 1-3) defined about the outlet end of the compression sleeve (12) at an intersection of the outlet end and the sleeve to secure the garment to the user’s wrist. 
Pozo discloses the claimed device with the exception of the netting enclosure extending from an outlet end of the compressions sleeve.  However, as taught by Dowdell it is known in the art to attach a netting enclosure (elongated bag 12) at a an outlet end (opening 14) of a throwing sleeve (flexible sleeve 18 formed of an elastic material; paragraph 0015); wherein, the netting enclosure (12) defines a mesh (paragraph 0013) such that the user’s hand and a ball (24) are visible within the netting enclosure (paragraphs 0003, 0022).  It would have been obvious to one of ordinary skill in the art to have used such a netting enclosure for Pozo’s throwing sleeve, given that Dowdell teaches that such an arrangement is desireable to have, which allows a person to practice throwing a ball without the need for another person to catch and return the thrown ball and without the risk of causing property damage if a ball is thrown indoors. One would reasonable expect the Dowdell’s netting enclosure incorporated into Pozo’s compression sleeve to be predictably successful because both are in the same field of endeavor and are attempting to solve the same problem of improving a user’s throwing ability.  Pozo as modified in view of Dowdell further show the netting enclosure defines an opening sized for receiving the ball (paragraph 15, Dowdell teaches that the ball 24 can pass through the sleeve and opening in the bag).
Claim 3, Pozo alone and as modified above further shows the compression sleeve defines a cuff (wrist 14; column 2, lines 16-20) at the inlet end to secure the garment to the user’s bicep.
Claim 5, Pozo as modified above discloses the claimed device with the exception of the manner in which the netting enclosure is attached to the compression sleeve.  However, as further disclosed by Dowell (paragraphs 0016 and 17) it is known in the art to use stitching for attaching the sleeve to an enclosure/bag.  It would have been obvious to one of ordinary skill in the art to have used such an attachment method for Pozo’s modified device given that Dowell further teaches such is an appropriate manner for attaching the sleeve to the enclosure/bag.  
Claim 6, Pozo as modified above further shows the netting enclosure is formed of an elastic material (paragraph 0015; line 6).
Claim 7, Pozo as modified above shows the compression sleeve is free of a zipper assembly running along a longitudinal direction thereof (this is evident in figures 1-4 and Dowdell’s disclosure since there is no disclosure pertaining to the inclusion of a zipper).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Smith et al (US 2004/0228803 A1).
Claim 2, Pozo discloses the claimed device with the exception of the amount of pressure that is applied by the sleeve along a user’s arm. The exact pressure chosen would have been considered a matter of obvious design by those of ordinary skill in the art looking to provide sufficient compression to maintain the sleeve snuggly on the user’s throwing arm, while at the same time, not overly constricting the user’s arm to the point of reducing user comfort or causing pain.  Smith, for example, discloses that in order to snuggly fit the arm sleeve (10) to the body and avoid discomfort to the user, the arm sleeve (10) should be designed to range from 3-40 mmHg and preferably from 10-15 mmHg (paragraph 0030).  Clearly routine experimentation would dictate the exact range, with differences in arm circumference, expected throwing speeds/forces, and user preference all playing a role in this design decision.  Therefore, it would have been obvious to one of ordinary skill in the art to have used a compression sleeve with the appropriate pressure given that Smith teaches such would be a factor in avoiding discomfort to the user.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1above, and further in view of Hadash (US2009/0000002 A1).
Claim 4, Pozo alone and as modified above discloses the claimed device with the exception of the compression sleeve comprising an ultraviolet protection material.  However, as disclosed by Hadash (paragraph 0025) it is known in the art to form such sleeve material having an ultraviolet protection material.  It would have been obvious to one of ordinary skill in the art to have used such a material for Pozo’s sleeve given that Hadash teaches such is an appropriate material for the outer layer of sleeves since such would be resistant to ultraviolet radiation and thereby prevent color fading of the sleeve fabric when exposed to light.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thurs-Fri 10:00am to 6:00pm and Wed 10:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
12 September 2022